Citation Nr: 1141105	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 11, 2007 for an award of a 20 percent rating for a service-connected bunionette of the left foot, with osteotomy of the fifth metatarsal.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 1989 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for an increased rating in excess of 10 percent for a left foot disability, evaluating the disability as 20 percent disabling effective May 5, 2008.  This appeal arises from the Veteran's disagreement with the effective date assigned for the grant of the 20 percent increased rating.  In a December 2008 rating decision, the RO re-adjudicated the issue and assigned an effective date of April 11, 2007, for the grant of a 20 percent rating for the left foot disability.  

Of note, in an October 2008 administrative decision, the RO denied a claim for additional benefits based on dependency.  In November 2008, the Veteran filed a Notice of Disagreement (NOD) with this decision and, in June 2010, the RO issued a Statement of the Case (SOC).  As the Veteran did not file a timely substantive appeal to the Board regarding this issue, it is not appellate status, and is not before the Board.

In addition, as noted above, in a September 2008 rating decision, the RO granted the Veteran's claim for an increased rating for a left foot disability, assigning a 20 percent rating.  In October 2008, the Veteran filed a NOD, disagreeing with the 20 percent rating assigned and, in June 2010, the RO issued an SOC.  As the Veteran did not file a timely substantive appeal to the Board regarding this issue, it is not in appellate status, and is not before the Board.

In February 2009, the Veteran requested a personal hearing before a Veterans Law Judge, seated at the RO (i.e., Travel Board hearing).  In a June 2011 letter, the RO informed the Veteran that a hearing was scheduled for July 22, 2011, and advised the Veteran to appear at the RO at the appointed time to testify.  The record indicates that the Veteran did not appear for the scheduled hearing.  Since the date of the hearing, the Veteran has not presented good cause for his failure to appear and has not requested that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. 
§ 20.702(d) (2011).


FINDINGS OF FACT

1.  The Veteran's most recent claim for an increased rating for a left foot disability was received by VA on April 11, 2007, but not earlier. 

2.  The record of evidence does not indicate a factually ascertainable increase in the severity of the Veteran's left foot disability from April 11, 2006 through April 10, 2007.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 11, 2007, for an award of a 20 percent rating for a service-connected bunionette of the left foot with osteotomy of the fifth metatarsal, have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the claim before the Board is a downstream element from a claim for an increased rating in excess of 10 percent for a left foot disability, filed on April 11, 2007.  As this is a downstream issue following the grant of an increased rating, further VCAA notice was not required when the RO developed this claim.  See VAOPGCPREC 8-2003; Dingess v. Nicholson, 19 Vet. App. at 491.  Yet, the Board notes that the RO provided the Veteran with information about effective dates in a June 2008 letter.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  In July 2008, the RO provided the Veteran with a VA medical examination to determine the current severity of the right foot disability.  As the July 2008 VA medical examination report was written after an interview with the Veteran, a review of the claims file, an examination of the Veteran, and contains findings regarding the extent of the Veteran's left foot disability, the Board finds that the July 2008 VA examination is adequate for VA disability rating purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  In making a determination, the Board must consider all of the evidence of record, regardless of when it was received, and not limit the evidence considered to a one-year period prior to receipt of claim for increased rating.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

Throughout the pendency of this appeal, the Veteran's left foot disability has been evaluated under Diagnostic Code 5284, the rating criteria utilized in evaluating "other" foot injuries.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  38 C.F.R. § 4.71a.

The Veteran essentially contends that he should be granted an earlier effective date prior to April 11, 2007, for the grant of an increased rating of 20 percent for a left foot disability.  Reviewing the procedural history, in a March 1990 rating decision, VA granted service connection for a left foot bunionette, assigning a 10 percent rating effective September 30, 1989.  As the Veteran did not appeal this decision to the Board, it became final.  38 C.F.R. §§ 20.302, 20.1103 (2011).  

In September 1991, the Veteran filed a claim for an increased rating in excess of 10 percent for a left foot disability as well as a claim for a temporary total rating based on convalescence resulting from an August 29, 1991 surgical procedure on the left foot.  In a March 1992 rating decision, the RO granted a temporary total rating for convalescence, effective from August 29, 1991 through September 30, 1991, and denied the Veteran's claim for an increased rating in excess of 10 percent for a left foot disability from October 1, 1991.  After the Veteran requested a reconsideration of the March 1992 rating decision regarding an increased rating for the left foot disability, in a June 1992 rating decision, the RO again denied the Veteran's claim for an increased rating, continuing the 10 percent rating assigned from October 1, 1991.  As the Veteran did not appeal this decision to the Board, it became final.  Id.  

In a July 1996 rating decision, the RO in Jackson, Mississippi, denied a claim for an increased rating in excess of 10 percent for a left foot disability.  As the Veteran did not appeal this decision to the Board, it became final.  Id.  In a December 1998 rating decision, the RO denied a claim for an increased rating in excess of 10 percent for a left foot disability.  As the Veteran did not appeal this decision to the Board, it became final.  Id.  

On April 11, 2007, the Veteran filed the claim for an increased rating from which this appeal arises.  As noted in the Introduction, the RO granted the Veteran's claim, awarding a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, and, in a December 2008 rating decision, the RO assigned an effective date of April 11, 2007, for the grant of the 20 percent rating.  In a February 2009 statement, the Veteran stated that the effective date for the 20 percent rating should be the date of a 1992 left foot surgical procedure because his foot disorder worsened after that procedure and, therefore, the 20 percent rating should have been assigned from that date.  

Having reviewed the relevant evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an earlier effective date prior to April 11, 2007, for the grant of an increased rating of 20 percent for a left foot disability.

The Veteran's most recent claim for an increased rating for a left foot disability was received by VA on April 11, 2007, but not earlier.  The Veteran essentially contends that the current 20 percent disability rating assigned for his left foot disability should be effective from the date of a surgical procedure in the early 1990s.  

The applicable effective date statute and regulations provide that the proper effective date for increased rating claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As the most recent claim for an increased rating was filed on April 11, 2007, the earliest possible effective date which may be assigned for an increased rating would be April 11, 2006.  Moreover, the Board may only assign an effective date of April 11, 2006, or any other date within one year of the filing of the most recent claim for an increased rating, if it was factually ascertainable that the Veteran had experienced an increase in disability by that date.  Gaston, 605 F.3d at 983.

In response to the Veteran's requests for an effective date in the early 1990s, the Board notes that the Veteran underwent an August 1991 left foot surgical procedure.  Following this procedure, VA re-evaluated the Veteran's left foot disability several times to determine if an increased rating in excess of 10 percent was appropriate.  Specifically, in respective March 1992, June 1992, July 1996, and December 1998 rating decisions, VA denied the contemporaneous claims for an increased rating in excess of 10 percent for a left foot disability.  As the Veteran did not appeal any of these decisions to the Board, they became final.  38 C.F.R. 
§§ 20.302, 20.1103.  Therefore, although the Board has considered the Veteran's contentions in this matter, the Board will not grant an effective date for an increased rating dating back to the early 1990s as regulation and law forbids such an assignment.

The record of evidence does not indicate a factually ascertainable increase in the Veteran's left foot disability from April 11, 2006 through April 10, 2007.  The record of evidence contains no treatment records indicating any specific treatment for a left foot disorder from October 1998 through the April 11, 2007 filing of the claim currently on appeal.  

March 2007 and April 2007 VA treatment record indicate treatment for a substance abuse disorder.  Of note, in an April 2, 2007 VA treatment record, written upon the date of the Veteran's admission into a long term care substance abuse program, the Veteran stated that he worked as a mechanic and was on a leave of absence from his employment.  In this record, the Veteran did not report any particular difficulty with his bunions, other than the presence of surgical scars.  

In an additional April 2, 2007 VA treatment record, a VA examiner noted that the Veteran did not use any assistive devices to ambulate, yet reported that the Veteran's gait was impaired.  In this record, the Veteran stated that he had undergone surgery on his feet and experienced problems with his lower extremities.  Yet, when asked to describe the location of any pain, the Veteran indentified some pressure on a bone in his left knee.  

In an April 6, 2007 VA treatment record, a VA examiner noted that the Veteran arrived for examination in a wheelchair due to dizziness accompanying a migraine headache.  In a subsequent April 6, 2007 VA treatment record, the Veteran advised a VA examiner that he would be able walk out of the examination room.  

In a July 2008 VA medical examination report, the Veteran reported experiencing constant pain over the left metatarsal bone, measuring an eight on a scale of 10 in intensity.  When asked to describe the functional limitation created by the left foot disability, the Veteran reported missing six months of work during the past year.  He also indicated that he had stopped working as construction worker in June 2008 because of foot pain.  

Having reviewed this evidence, the Board finds that the evidence of record does not indicate a factually ascertainable increase in the severity of the Veteran's left foot disability indicating symptomatology more nearly approximating that required for a 20 percent rating for the period from April 11, 2006 through April 10, 2007.  To qualify for a 20 percent rating under Diagnostic Code 5284, a foot disorder must be manifested by moderate symptomatology.  38 C.F.R. § 4.71a.  

As noted above, the record does not contain any treatment records indicating treatment for a left foot disorder for nearly nine years prior to the filing the April 11, 2007 claim for an increased rating.  In an April 2, 2007 VA treatment record, the Veteran reported taking a leave of absence from his employment, but made no indication that that he had to take leave to left foot symptomatology.  In fact, as the Veteran was being treated for substance abuse, the April 2, 2007 VA treatment record suggests that the leave of absence was related to the substance abuse treatment.  Moreover, in the same treatment record, the Veteran did not mention experiencing any particular difficulty with his feet other than the presence of scars.  In addition, in another April 2, 2007 VA treatment record, the Veteran reported difficulties with his lower extremities.  When asked to describe the location of any pain, the Veteran mentioned only pain in his left knee.  In an April 6, 2007 VA treatment record, the Veteran used a wheelchair to ambulate solely due to dizziness related to a migraine.  Finally, in the July 2008 VA medical examination report, the Veteran did not state that his left foot disability was manifested by moderate symptomatology at a point prior to April 11, 2007.  When asked to describe any difficulties the disorder had caused with his occupation, he mentioned only recent work difficulties dating back one year from the date of examination.  

Considering this record of evidence, the Board finds that the Veteran did not undergo a factually ascertainable increase in the left foot disability indicating symptomatology more nearly approximating that required for a 20 percent rating under Diagnostic Code 5284 from April 11, 2006 through April 10, 2007.  For the above reasons, the Board finds that the preponderance of the evidence weighs against the appeal for an effective date prior to April 11, 2007, for an award of a 20 percent rating for a service-connected bunionette of the left foot, with osteotomy of the fifth metatarsal, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date prior to April 11, 2007, for an award of a 20 percent rating for a service-connected bunionette of the left foot, with osteotomy of the fifth metatarsal, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


